THE ATTORNEY GENERALOFTEXAS
                               AUSTIN




HonorableDenver
County Attorney
Conz~les county
GonzEiloe , T6xa5

Dear Sir1




                                                 1040, YOU SdViS.8
u5 .that when ct                                 GollnQuent taxes
before suit is                                  r ffiakee 00 charge
                                                at8 of exmption,
                                                 $ho follo?iing

                                            under suoh oir-
                                     or such certlfloate    of
                                    has been filed and the
                                  at a tax 8a1e1*z

                        331, Revised    Civil   Staiutes,   reads in

                      oulating and preparing reaenption
                      and rocelpts,    re?ortlng     and orcdlt-
                     ons, pooting Cozmtrollor~s         reatq-
     . tion m&em      on the deliur,uent tax record or an-
       nual dolinouofit list,   nailing    certlfioates      of re-
       aeqtion   to taxpapero after approvul by the Comg-
       troller,  and for iosulnlr, reoelpts      or cartlficatoo
       of rcdezptlon    for property show on the annual
       delln~ueut list,    the tax collector       shall be en-
                                                                       .‘.G78



EIonorable .Deove; E. Perkins,    Page 2


     titled  to a fee of one dollar   ($1.00) for eaoh
     oorrcot assosa.-,ent OS lana to be sold, said fee
     to bo taxed OS costs uCainst the delinquent.     5
     Correct asseseaent 8s herein used Deans the 1s;
     ventory of all. propertl’es  owned by au individual
     ror my   One year.   Provided,  that in no ~335 shall
     the state or oounty be Iloble    for said fee.”
           It r&l bo noticed t,hat the $1.00 fee 15 intf3Ga8a
to be a compensation for the several services    mentioned in                .
the first  sentenoe of tho statute.    It 1s Got merely a foe
ror lsaulng a. redemption oertlfioate,
            For instanoe,   thore is iooludad the service of
wissuinC -.-
           reoolnts or certificates      OS redonptlon for oroperty
ahown on the enuual dclimucot       list.”    Artiole  7m-i?evlsed
m      Statutes,   provides that *any dalinauent tosoarer whoso
Lands have been i?eturuea delinquetit or reported sold to the
State for taxes due thereon, or any one havicg an interest
therein,  my redees the sa3e nt any tlne before hln bIGa           are
sold under the provisions     of t!lis oheater,    by paying the taxes
due thereon since famnry 1, 1885, wi%h int&~~t           at the rate
of six percent per anriw nGa all oosts and the penalty of ten
peroent +”
               It ‘1s quite apparent that the term “before his lands
ara sold” is used in Article           7339 nlt!lout rsferenoe  to the
question ol’ vihethor suit has been fllod.            There is no require-
ront    in Article    7331, or elne%horo, that the filing       of suit
should be prc- requisite         to the mturity     Of the fee in ques-
tion.      In via:: of this, and of the further fact that many
of the services       for vM.oh the fee la to furnish oozpensatlon
are not dependent up% the filing            of suit, we are of the -opin-
ion that tho use ‘of tho riords *to bo sold” in the clause *the
tax collector       shall be entitled     to a foe of $1.00 -for ‘each
correct asccssneA          of land to be sold” was not intended to
mean    that the fen should be due only ln those cases whom suit
has been filed.        i’le acoordi.cCly ausvier your question in the
af flr;iatlvc.
           This COGStFUOtiOG is in acOo;& with that placed on
the statute by the CoEptrolIer’s  OfSico and the opinion of
form3 Assistant Attorney Goneral homer 0. De?:olfo, aatea


              .
                                                               679


honorableDenverE. Perkins,Page 3


November26, 1935, reCOrdeC in Vol. 541, page 219, Attor-
ney Censral~sLetter OpinionReport6,
                                   Yours very tru.l&
   .I
                               ATTORNEY   GXERAL OF !FEXAS



                                           Glenn R.   Levfls
                                                AssIstant


GF&:BBB